Title: From Thomas Jefferson to G. Pin, 6 July 1787
From: Jefferson, Thomas
To: Pin, G.



à Paris ce 6me. Juillet 1787

Je me profite, Monsieur, du premier moment de mon arrivée pour vous accuser la reception de la lettre que vous avez eu la bonté de m’adresser de Toulouse le 26me. Mai, avec les renseignements sur le canal de Languedoc. Ces renseignements sont exacts, bien  detaillés, et precieux, comme on devoit en attendre d’une personne de vos connoissances. Ils remplissent parfaitement l’objet que je m’avois propose en prenant la liberté de vous les demander, et j’espere que ma patrie en sera profitée. Je vous prie Monsieur d’en agreer touts mes remerciments aussi bien pour cette nouvelle marque de votre attention, que pour celles dont vous avez bien voulu m’honorer à Toulouse, et l’assurance de la sincerité des sentiments de reconnoissance et d’attachement avec lesquelles j’ai l’honneur d’etre Monsieur Votre tres humble et tres obeissant serviteur,

Th: Jefferson

